 



EXHIBIT 10.26

FIRST AMENDMENT TO CONTRACT FOR PURCHASE AND SALE

     THIS FIRST AMENDMENT TO CONTRACT FOR PURCHASE AND SALE (this “Amendment”)
is entered into by and between BRHP, LLC, a Florida limited liability company
(“Seller”) and STILES CORPORATION, a Florida corporation (“Purchaser”).

RECITALS:

     A. Purchaser and Seller entered into that certain Contract for Purchase and
Sale, dated as of December 29, 2004 (the “Contract”) for the sale of a certain
parcel of land containing approximately 23 acres of land situated in the City of
Boca Raton, Palm Beach County, Florida, as more particularly described in the
Contract.

     B. Purchaser and Seller intend to modify and amend the Contract as set
forth in this Amendment.

     NOW, THEREFORE, in consideration of the sum of TEN & NO/100 DOLLARS, the
mutual promises contained herein, and other good and valuable considerations,
the receipt, sufficiency and adequacy of which are hereby acknowledged,
Purchaser and Seller agree as follows:

1. Incorporation of Recitals; Capitalized Terms. The foregoing Recitals are true
and correct and are incorporated herein by this reference, as if set forth in
their entirety. Any capitalized term not defined in this Amendment shall have
the meaning ascribed to it in the Contract.

2. Conflict. In the event of any conflict between the terms and conditions set
forth in the Contract and those set forth in this Amendment, the terms and
conditions of this Amendment shall control.

3. Extension of Inspection Period. The Inspection Period, as defined in
Section 4 of the Contract, is hereby extended to 5:00 p.m. (Boca Raton, Florida
time) on Friday, February 4, 2005.

4. Counterparts; Facsimile. For the convenience of the parties, this Amendment
may be executed in one or more counterparts and each executed counterpart shall,
for all purposes, be deemed an original and shall have the same force and effect
as an original, all of which counterparts together shall constitute in the
aggregate but one of the same instrument. The parties may rely on signatures
transmitted via facsimile. This Amendment shall become effective upon execution
by all parties hereto.

1



--------------------------------------------------------------------------------



 



5. Ratification. Except as expressly set forth in this Amendment, the Contract
is ratified and confirmed as written.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth below.

            SELLER:

BRHP, LLC, a Florida limited liability company
      By:   OFFICE DEPOT, INC., a Delaware corporation      

            By:   /s/ DAVID C. FANNIN     Name:   David C. Fannin      Title  
E.V.P. and General Counsel      Date:   1/27/05     

            PURCHASER:

STILES CORPORATION, a Florida corporation
      By:   /s/ DENNIS F. O’SHEA     Name:   Dennis F. O’Shea     Title   Vice
President      Date:   1/28/05     

2